Citation Nr: 0402496	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease, right hip, 
currently rated 30 percent disabling.   

2.  Entitlement to the assignment of a higher disability 
evaluation for degenerative joint disease, left hip, 
currently rated 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The service-connected right hip disability is manifested 
by arthritis, pain, instability, weakness and tenderness with 
flexion to 74 degrees, extension to 23 degrees, adduction to 
16 degrees, abduction to 21 degrees, external rotation to 37 
degrees, internal rotation to 21 degrees; without evidence of 
fracture, false joint or nonunion of the femur.

2.  The service-connected left hip disability is manifested 
by arthritis, pain, instability, weakness and tenderness with 
flexion to 76 degrees, extension to 22 degrees, adduction to 
17 degrees, abduction to 18 degrees, external rotation to 38 
degrees, internal rotation to 19 degrees; without fracture, 
false joint or nonunion of the femur.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease, right hip have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5255 (2003).

2.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease, left hip have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5255 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the RO should have granted a 
higher disability rating for his disabilities of the hips, as 
his disabilities are more severely disabling than currently 
evaluated.  Specifically, he claims that he has restricted 
hip motion and pain.  He claims that he has been under 
constant medical care and has been taking medication 
continuously for his disabilities.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
November 2002 statement of the case (SSOC) and correspondence 
from the RO to the veteran informed him of the evidence 
necessary to substantiate his claims.  The RO's 
correspondence also informed him of the evidence the VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The service medical records show that in April 1945, the 
veteran was ejected from a truck and sustained simple, 
complete fractures of the superior rami of the pubic bones, 
bilaterally, and simple, complete fractures of the inferior 
rami of ischial tuberosity, bilaterally.  He was fitted with 
a body cast until recovery in June 1945.  

A December 1945 rating action granted service connection for 
the residuals of simple fracture of the superior and inferior 
rami of the pubis and assigned a 100 percent evaluation, 
effective from November 1945.

A VA examination was conducted in June 1946.  There were no 
abnormalities noted in the pelvis or right leg.  An X-ray 
revealed old healed fracture of the superior and inferior 
rami of the pubic bones, bilaterally.  However, there was 
malunion on the left with marked overlapping of the 
fragments.  

A June 1946 rating action reduced the rating to 20 percent 
for residuals of old fracture of superior and inferior rami 
of pubic bones, bilaterally with malunion on the left showing 
marked overlapping of fragments (rated as limitation of 
abduction, adduction or rotation hip.  

A VA examination was conducted in October 1989.  There was 
marked back and hip tenderness to percussion in the lower 
lumbosacral area.  There was restricted hip movement, 
bilaterally.  There was greater limitation on the left with 
20 degrees of abduction in both legs.  There was marked joint 
crepitation on palpation of the joint with movement.  The 
muscle strength was limited by pain and appeared -5 
throughout the lower extremities.  The reflexes were equal 
throughout and there were no sensory changes noted.  The 
diagnostic impression was marked disability due to old injury 
during service including fractured pelvis and hip.

A November 1989 rating action increased the disability 
evaluation to 30 percent disabling analogous to Diagnostic 
Code 5255.  

A VA examination was conducted in July 2001.  The veteran 
complained of pain, weakness, stiffness, swelling, 
instability, giving away, fatigability and lack of endurance.  
He denied heat, redness and locking.  He used a cane for 
walking.  There was no subluxation or constitutional 
symptoms.  On examination, the examiner noted instability, 
weakness, tenderness, abnormal movement and guarding of 
movement.  His gait was decrepit and he took small steps with 
a cane.  The range of motion was flexion at 74 degrees on the 
right and 76 degrees on the left; extension was 23 degrees on 
the right and 22 degrees on the left; adduction was 16 
degrees on the right and 17 degrees on the left; abduction 
was 21 degrees on the right and 18 degrees on the left; 
external rotation was 37 degrees on the right and 38 degrees 
on the left; and internal rotation was 21 degrees on the 
right and 19 degrees on the left.  The diagnosis was 
degenerative joint disease of both hips following fractured 
pelvis, fifty-eight years remote.

An August 2001 rating action assigned separate 30 percent 
evaluations for degenerative joint disease of each hip. 

Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected degenerative joint disease of the 
right and left hips under Diagnostic Codes 5010 and 5255.  
The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation.  Id.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  There is no evidence of fracture, false joint or 
nonunion involving the femur.  The fractures have been shown 
to be healed, as evidenced by radiographic findings, and no 
competent medical examiner has indicated otherwise.  None of 
the criteria for the assignment of a 60 percent or greater 
disability rating have been met.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Under Diagnostic Code 5253, limitation 
of rotation of the thigh, cannot toe-out more than 15 degrees 
or limitation of adduction, cannot cross legs warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  
Limitation of abduction of, motion lost beyond 10 degrees 
warrants a 20 percent evaluation.  Id.  The veteran's 
disabilities are already evaluated as 30 percent disabling 
and therefore, the veteran could not receive increased 
evaluations under these provisions.

Additional provisions, which are potentially applicable to 
the veteran's hip disabilities, include Diagnostic Codes 5250 
and 5254.  Diagnostic Code 5250 relates to ankylosis of the 
hip and Diagnostic Code 5254 requires a flail joint of the 
hip.  There is no medical evidence of ankylosis or flail 
joint of either hip and therefore, any application of these 
codes would be inappropriate.

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaints are pain, instability and weakness.  The Board has 
considered DeLuca v. Brown, in reaching its conclusion in 
this case.  The functional loss due to pain, however, is 
adequately covered by the 30 percent under Diagnostic Code 
5255.  The veteran has repeatedly complained of pain and, at 
the most recent VA examination, he reported that he has 
weakness, instability, stiffness, giving away, fatigability, 
swelling, and lack of endurance.  The veteran is competent to 
report pain.  However, he has not identified any functional 
limitation, which would warrant a higher rating under any 
applicable rating criteria.  Although there are degenerative 
changes, any additional limitation of motion due to pain is 
not of such a degree as to warrant ratings higher than those 
already assigned.  Neither pain nor any other factor 
approximates any applicable criteria for a higher rating, 
such as limitation of flexion to 10 degrees, or ununited 
fractures.  38 C.F.R. § 4.7.  


ORDER

A higher disability evaluation for degenerative joint 
disease, right hip, is denied.

A higher disability evaluation for degenerative joint 
disease, left hip, is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



